DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Acknowledgment
Claims 1, 14-16, 25-26 are amended and field on 11/2/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-17, 20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US. 20060079843A1) (“Brooks”) in view of Griggs (US. 20130123619A1). 
Re claim 1, Brooks discloses a method for dynamic pressure control in a fluid delivery system (Fig. 1a-13, abstract, ¶0074, the pressure and the close loop control base on the pressure) during a multiphase/multi-fluid injection (¶0053, ¶0074), comprising: providing a multiphase fluid delivery system (Fig. 1a) comprising at least a first fluid reservoir  (36a) configured for containing a first fluid (abstract, ¶0040), at least a second fluid reservoir (36b) configured for containing a second fluid (abstract, ¶0040), a fluid conduit for conducting the first fluid from the first reservoir and the second fluid from the second reservoir to a patient (Fig. 5, 510, ¶0064 or Fig. 8, 811, ¶0071), and an injector (22, powered head, ¶0040) comprising at least a first drive member for expelling the first fluid from the first reservoir  (drives controlled by 29a, ¶0041) and at least a second drive member for expelling the second fluid from the second reservoir ( drive that controlled by 29b); advancing the first drive member to expel the first fluid from the first reservoir into the conduit during a first injection phase (¶0053, the protocol is programable to inject in the first phase the first fluid), wherein the first fluid is pressurized to a first fluid pressure (¶0074, wherein the fluid is controlled in a closed loop and programable ¶0061); measuring the first fluid pressure during the first injection phase to provide a target value (¶0074, the closed loop, mean to set up a pressure target and the controller tries to reaches that predetermined value, and in every loop, the controller measures the pressure value (target value) and compare to the desired one), wherein the target value is based on the measured fluid pressure of the first fluid phase (the closed loop means that the controller will measure the pressure in the phase continuously, which will be very close to the setting pressure); while the second reservoir is in fluid isolation from the conduit (Fig. 5, Fig. 8), advancing or retracting the second drive member to increase or decrease the fluid pressure of the second fluid in the second reservoir to the target value (¶0074, the controlled loop of the pressure can be adjusted continuously in closed loop so that it is driven to equalize the pressure of the syringe with the target value pressure); placing the second reservoir in fluid communication with the conduit (Fig. 5, Fig. 8, such as the second phase the second reservoir will be programmed to be injected); and advancing the second drive member to expel the second fluid from the second reservoir into the conduit at a pressure equal to the target value (the closed loop control will expel the fluid in a controlled manner such as the pressure attempt to be equal to the determined pressure with minor fluctuating, ¶0074, the conduit pressure is continually checked by the closed-looped control system to drive the syringes according to the set pressure, so that the fluid exit from the conduit at the same pressure), but it fails to disclose a first valve between the first fluid reservoir and the fluid conduit, a second valve between the second fluid reservoir and the fluid conduit, wherein the first fluid reservoir is independently in selective fluid communication with the fluid conduit by the first valve, and wherein the second fluid reservoir is independently in selective fluid communication with the fluid conduit by the second valve and during advancing the first device in the first the first injection phase while maintaining the second fluid reservoir in fluid isolation from the fluid conduit via the second valve  and the step of placing the second reservoir communication with the conduit is done by opening the second valve.
However, Griggs discloses an injector ( Figs. 1a-1c) has a first reservoir (80a, syringe ,¶0036), a second reservoir (80b, ¶0036) and a conduit (102, ¶0040) and a first valve between the first fluid reservoir and the fluid conduit (150a, 130a, ¶0042), a second valve between the second fluid reservoir and the fluid conduit (150b,130b, ¶0042), wherein the first fluid reservoir is independently in selective fluid communication with the fluid conduit by the first valve (¶0044, Fig. 1c, ¶0008), and wherein the second fluid reservoir is independently in selective fluid communication with the fluid conduit by the second valve (¶0044) and during advancing the first device in the first the first injection phase while maintaining the second fluid reservoir in fluid isolation from the fluid conduit via the second valve (¶0042) and the step of placing the second reservoir communication with the conduit is done by opening the second valve (¶0042).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks to include valves so that a first valve between the first fluid reservoir and the fluid conduit, a second valve between the second fluid reservoir and the fluid conduit, wherein the first fluid reservoir is independently in selective fluid communication with the fluid conduit by the first valve, and wherein the second fluid reservoir is independently in selective fluid communication with the fluid conduit by the second valve and during advancing the first device in the first the first injection phase while maintaining the second fluid reservoir in fluid isolation from the fluid conduit via the second valve  and the step of placing the second reservoir communication with the conduit is done by opening the second valve as taught by Griggs for the purpose of control the flow in each outlet of the individual syringe (Griggs, ¶0042).
 Re claim 2, the modified Brooks discloses isolating the first reservoir from fluid communication with the conduit prior to advancing the second drive member to expel the second fluid from the second reservoir into the conduit (Brooks, ¶0020, wherein the injection can be separately programmed, such as the first reservoir can be isolated prior to injection the second fluid and Griggs show the controlled isolating by valves ¶0042).  
Re claim 3, the modified Brooks discloses wherein the target value is substantially equal to the first fluid pressure (the closed loop control will expel the fluid in a control manner such as the pressure can be equal to the determined pressure, Brooks, ¶0074). 
Re claim 4, the modified Brooks discloses wherein the target value is greater than the first fluid pressure (the closed loop control will expel the fluid in a control manner which the current value can  be greater than the previous reading (target value) to increase the pressure to predetermined one, ¶0074, Brooks).  
Re claim 5, the modified Brooks discloses wherein the target value is less than the first fluid pressure (the closed loop control will expel the fluid in a control manner which the current value can  be less than the previous reading (target value) to decrease the pressure to predetermined one, ¶0074, Brooks).
Re claim 8, the modified Brooks discloses wherein the first fluid comprises an imaging contrast media and the second fluid comprises saline (abstract, ¶0020, Brooks).  
Re claim 9, the modified Brooks discloses wherein the first fluid reservoir and the at least the second fluid reservoir are fluid reservoirs independently selected from the group consisting of a syringe, a peristaltic pump, and a compressible bag (abstract, ¶0014, Brooks).  
Re claim 10, the modified Brooks discloses wherein at least one of the first fluid reservoir and the at least the second fluid reservoir is a syringe (abstract, ¶0014, Brooks).  
Re claim 14, Brooks disclose wherein each of the first and second valves (130a, 150a, and 130b, 150b) comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container (60, 40, filling the syringes with fluids) but in fluid isolation with the conduit (¶0042), a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit (closes 130a, 150a, or closes 130b, 150b), and a third, delivery position (open 150a or open 150b) where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container (¶0042-¶0043).  
Re claim 15, Brooks discloses a processor (¶0045), but it fails to disclose wherein each of the first and second valves is operatively controlled by a processor of the fluid injector.
However, Griggs discloses an injector ( Figs. 1a-1c) has a first reservoir (80a, syringe ,¶0036), a second reservoir (80b, ¶0036) and a conduit (102, ¶0040) and a first valve between the first fluid reservoir and the fluid conduit (150a, 130a, ¶0042), a second valve between the second fluid reservoir and the fluid conduit (150b,130b, ¶0042), wherein each of the first and second valves is operatively controlled by a processor of the fluid injector (¶0043, ¶0051). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each of the first and second valves is operatively controlled by a processor of the fluid injector as taught by Griggs for the purpose of control the flow in each outlet of the individual syringe (Griggs, ¶0042).
 Re claim 16, Brooks discloses a fluid delivery system configured for dynamic pressure equalization during a multiphase/multi-fluid injection (Fig. 1a-13, abstract, ¶0074, the pressure and the close loop control base on the pressure, ¶0053, ¶0074), comprising: at least a first reservoir (36a) configured for containing a first fluid (abstract, ¶0040); at least a second reservoir (36b) configured for containing a second fluid (abstract, ¶0040); a conduit connected to the first reservoir and the second reservoir for conducting fluid from the first and second reservoirs to a patient (510 in Fig. 5, ¶0064 or 811 in Fig. 8, ¶0071); a fluid injector (22, powered head, ¶0040) comprising at least a first drive member for expelling the first fluid from the first reservoir (drives controlled by 29a, ¶0041) and at least a second drive member for expelling the second fluid from the second reservoir (drives controlled by 29b, ¶0041); and a controller (30, ¶0048) in electronic communication with the fluid injector comprising computer readable memory containing instructions that, when executed by the controller (¶0048, memory), causes the controller to: instruct the injector to advance the first drive member to expel the first fluid from the first reservoir during a first injection phase (¶0053, the protocol is programable to inject in the first phase the first fluid), wherein the first fluid is pressurized to a first fluid pressure (¶0074, wherein the fluid is controlled by a closed loop programable system, ¶0061); measure the first fluid pressure during the first injection phase to provide a target value, wherein the target value is based on the measured fluid pressure of the first fluid phase (¶0074, the closed loop means to set up a target pressure and the controller tries to reaches that predetermined value with minor fluctuating, and in the every loop, the controller measures the pressure value (target value) and compare to the desired one); while the second reservoir is in fluid isolation from the conduit, instruct the injector to advance the second drive member to increase the fluid pressure of the second fluid in the second reservoir to the target value (¶0074, the controlled of the pressure in closed loop as driven to deliver a fluid to equalize the pressure of the syringe with the target value pressure); instruct the injector to place the second reservoir in fluid communication with the conduit (¶0041); and instruct the injector to advance the second drive member to expel the second fluid from the second reservoir into the conduit at a pressure equal to the target value (the closed loop control will expel the fluid in a controlled manner such as the pressure attempt to be equal to the determined pressure with minor fluctuating, ¶0074, the conduit pressure is continually checked by the closed-looped control system to drive the syringes according to the set pressure, so that the fluid exit from the conduit at the same pressure), but it fails to disclose a first valve between the first fluid reservoir and the fluid conduit, and a second valve between the second fluid reservoir and the fluid conduit, wherein the first fluid reservoir is independently in selective fluid communication with the fluid conduit by a first valve, and wherein the second fluid reservoir is independently in selective fluid communication with the fluid conduit by the second valve and measure the first fluid pressure during the first injection phase is done while maintain the second fluid reservoir in fluid isolation from the fluid conduit via the second valve and the step of instruct the injector to place the second reservoir in fluid communication with the conduit is done by opening the second valve.
However, Griggs discloses an injector ( Figs. 1a-1c) has a first reservoir (80a, syringe ,¶0036), a second reservoir (80b, ¶0036) and a conduit (102, ¶0040) and a first valve between the first fluid reservoir and the fluid conduit (150a, 130a, ¶0042), a second valve between the second fluid reservoir and the fluid conduit (150b,130b, ¶0042), wherein the first fluid reservoir is independently in selective fluid communication with the fluid conduit by the first valve (¶0044, Fig. 1c, ¶0008), and wherein the second fluid reservoir is independently in selective fluid communication with the fluid conduit by the second valve (¶0044) and measure the first fluid pressure during the first injection phase while maintaining the second fluid reservoir in fluid isolation from the fluid conduit via the second valve (¶0044) and the step of placing the second reservoir communication with the conduit is done by opening the second valve (¶0042).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks to include valves so that a first valve between the first fluid reservoir and the fluid conduit, and a second valve between the second fluid reservoir and the fluid conduit, wherein the first fluid reservoir is independently in selective fluid communication with the fluid conduit by a first valve, and wherein the second fluid reservoir is independently in selective fluid communication with the fluid conduit by the second valve and measure the first fluid pressure during the first injection phase is done while maintain the second fluid reservoir in fluid isolation from the fluid conduit via the second valve and the step of instruct the injector to place the second reservoir in fluid communication with the conduit is done by opening the second valve as taught by Griggs for the purpose of control the flow in each outlet of the individual syringe (Griggs, ¶0042).
Re claim 17, the modified Brooks discloses wherein the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: instruct the injector to isolate the first fluid reservoir from fluid communication with the conduit prior to instructing the injector to advance the second drive member to expel the second fluid from the second reservoir into the conduit (Brooks, ¶0020, wherein the injection can be separately programmed, such as the first reservoir can be isolated prior to injection the second fluid).
Re claim 20, the modified Brooks discloses wherein the first fluid reservoir and the at least the second fluid reservoir are fluid reservoirs independently selected from the group consisting of a syringe, a peristaltic pump, and a compressible bag (Brooks, abstract, ¶0014). 
Re claim 21, the modified Brooks discloses wherein at least one of the first fluid reservoir and the at least the second fluid reservoir is a syringe (Brooks, abstract, ¶0014).
Re claim 14, Brooks disclose wherein each of the first and second valves (130a, 150a, and 130b, 150b) comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container (60, 40, filling the syringes with fluids) but in fluid isolation with the conduit (¶0042), a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit (closes 130a, 150a, or closes 130b, 150b), and a third, delivery position (open 150a or open 150b) where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container (¶0042-¶0043).  
Re claim 15, Brooks discloses a processor (¶0045), but it fails to disclose wherein each of the first and second valves is operatively controlled by a processor of the fluid injector.
However, Griggs discloses an injector ( Figs. 1a-1c) has a first reservoir (80a, syringe ,¶0036), a second reservoir (80b, ¶0036) and a conduit (102, ¶0040) and a first valve between the first fluid reservoir and the fluid conduit (150a, 130a, ¶0042), a second valve between the second fluid reservoir and the fluid conduit (150b,130b, ¶0042), wherein each of the first and second valves is operatively controlled by a processor of the fluid injector (¶0043, ¶0051). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each of the first and second valves is operatively controlled by a processor of the fluid injector as taught by Griggs for the purpose of control the flow in each outlet of the individual syringe (Griggs, ¶0042).
Claims 6-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view Griggs and further in view of Nemoto (US. 20130030290A1). 
Re claim 6, Brooks in view Griggs fails to disclose wherein advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid.  
However, Nemoto discloses an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid ( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks in view of Griggs so that  advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid as taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
Re claim 7, Brooks in view of Griggs fails to disclose adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid.
However, Nemoto discloses an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio) and wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid (the ratio can be adjusted in any ratio, ¶0052 as an example 50:50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks in view of Griggs so that adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid as taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
Re claim 18, Brooks in view of Griggs fails to disclose wherein the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: concurrent with instructing the injector to advance the second drive member to expel the second fluid, instruct the injector to continue to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid. 
However, Nemoto disclose an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid ( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks in view of Griggs so that the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: concurrent with instructing the injector to advance the second drive member to expel the second fluid, instruct the injector to continue to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid as taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
 Re claim 19, Brooks in view of Griggs fails to disclose wherein the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: during the dual flow fluid delivery, instruct the fluid injector to adjust the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid.  
However, Nemoto disclose an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio) and wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid (the ratio can be adjusted in any ratio, ¶0052 as an example 50:50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks in view of Griggs so that the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: during the dual flow fluid delivery, instruct the fluid injector to adjust the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid as taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
Claims 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US. 200600798413A1) (“Brooks”) in view of Griggs (US. 20130123619A1) and further in view of in view of Stokes et al. (US. 20120123257A1) (“Stokes”).
Re claim 12, Brooks in view of Griggs fails to disclose at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit.  
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and at least one third fluid reservoir in selectable fluid communication with the conduit (1500) and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit (¶0096, ¶0145).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that to include at least one third fluid reservoir so that the injection has at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit as taught by Stokes for the purpose of multi-use fluid set that can be controlled by the same injection control head and same program (Stokes, ¶0112).
Re claim 23, Brooks fails to disclose wherein the fluid injector further comprises at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit.  
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and at least one third fluid reservoir in selectable fluid communication with the conduit (1500) and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit (¶0096, ¶0145).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that to include at least one third fluid reservoir so that the injection has at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit as taught by Stokes for the purpose of multi-use fluid set that can be controlled by the same injection control head and same program (Stokes, ¶0112).
Response to Arguments
Applicant’s arguments, see remark, filed 11/2/2022, with respect to the rejection(s) of claim(s) 1, 16 under 103 (with regards to newly added limitation) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brooks in view of Griggs.
 The applicant is arguing in page 9 with regards to Brooks, that Brook is open-loop system that it configured to simulate closed loop operation. So providing the valves to the open-loop would rendering unsatisfactory to intended purpose. This is found not persuasive as setting and programming the system to inject at the specified pressure/ rate/time (Fig. 6) and the system is adding the valves for controlling filling the empty reservoir and control another reservoir individually and vice versa. Therefore, adding valves to easily handle the technical issue such as replacing the reservoir, refilling the reservoir ..etc.
The applicant argues in the last 3 lines of page 9 up to first paragraph of page 10, that adding the valve will change the principle of operation. This is found not persuasive as the valves used in fluid transfer and controlling the rate and pressure, However, these valve can be controlled in a programmed way such as refilling the empty reservoir. It is obvious to add valve to the fluid transfer system for controlling each reservoir induvial in case needed such as refill the empty reservoir. 
The applicant argues in page 10  with regards adding a valve to the a second reservoir and maintaining the advancing the first drive member to expel the first fluid, this would  result in unnecessary pressurized of the second syringe. This is found not persuasive as controlling the fluid by stop the plunger movement as in Brook in a program way or by a valve and stop the plunger movement would not pressurize the second reservoir( as it is controlled to stop the plunger). However, the benefit on the valve is for other need such as refilling the reservoir and/or replacing reservoir while keeping the injection running for the other reservoir. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783